                                          Case 2:11-cr-00216-MCE-KJN Document 373 Filed 09/23/20 Page 1 of 2


                                      1 LYNETTE KLAWON (SBN CA 136683)
                                        lklawon@selmanlaw.com
                                      2 SELMAN BREITMAN LLP
                                        11766 Wilshire Blvd, Sixth Floor
                                      3 Los Angeles, CA 90025
                                        Telephone: (310) 445-0800
                                      4 Facsimile: (310) 473-2525

                                      5 Attorneys for Defendant DESHAWN ARLANDIS RAY

                                      6

                                      7

                                      8                             UNITED STATES DISTRICT COURT
                                      9                             EASTERN DISTRICT OF CALIFORNIA
                                     10
   LLP




                                     11 UNITED STATES OF AMERICA,                      Case No. 2:11-cr-00216-MCE-KJN-1

                                     12                Plaintiff,                      ORDER GRANTING REQUEST TO
Selman Breitman
                  ATTORNEYS AT LAW




                                                                                       SEAL DOCUMENTS
                                     13         v.
                                                                                       DATE:
                                     14 DESHAWN ARLANDIS RAY,                          TIME:
                                                                                       COURT: Hon. Morrison C. England, Jr.
                                     15                Defendant.

                                     16

                                     17         Defendant DeShawn Ray, through his attorney, Lynette Klawon, has moved this

                                     18 court for an order sealing documents containing medical information and incarceration

                                     19 records which are Exhibits to the Declaration of Lynette Klawon in support of his Motion

                                     20 to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1) (“Compassionate Release”) on

                                     21 the grounds that they contain personal identifiable information and sensitive information

                                     22 that should not be available on the public record.

                                     23         This request is narrowly tailored to seal only that material for which good cause

                                     24 to seal has been established.

                                     25 ///

                                     26 ///
                                     27 ///

                                     28 ///

                                           Page 1 – RAY ORDER GRANTING REQUEST TO SEAL DOCUMENTS
                                          Case 2:11-cr-00216-MCE-KJN Document 373 Filed 09/23/20 Page 2 of 2


                                      1          Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:
                                      2          The documents subject to the request to seal—Exhibits A, B, C, D, and E—are
                                      3 hereby ordered sealed permanently. Electronic access to the sealed documents shall

                                      4 be limited to the counsel for the United States and counsel for the defendant, in addition

                                      5 to the Court and authorized court personnel.

                                      6          The Court has considered the factors set forth in Oregonian Publishing Co. v.
                                      7 U.S. District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court

                                      8 finds that, for reasons stated in Defendant’s Request, sealing Exhibits A, B, C, D, and E

                                      9 serves a compelling interest. The Court further finds that, in the absence of closure, the
                                     10 compelling interests identified by Defendant would be harmed. In light of the public
   LLP




                                     11 filing of its Notice to Seal, the Court further finds that there are no additional alternatives

                                     12 to sealing Defendant’s Exhibits A, B, C, D, and E that would adequately protect the
Selman Breitman
                  ATTORNEYS AT LAW




                                     13 compelling interests identified by Defendant.

                                     14          IT IS SO ORDERED.
                                     15

                                     16 Dated: September 22, 2020

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                           Page 2 - RAY ORDER GRANTING REQUEST TO SEAL DOCUMENTS
